Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of B.J.M., a Minor Child              Appeal from the 402nd District Court of
                                                      Wood County, Texas (Tr. Ct. No. 2017-
No. 06-17-00111-CV                                    622). Opinion delivered by Chief Justice
                                                      Morriss, Justice Moseley and Justice
                                                      Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Brandi Nicole Mizzles, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED JANUARY 23, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk